Citation Nr: 1444827	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  14-11 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbar degenerative joint disease, claimed as a back condition.  

2.  Entitlement to service connection for lumbar degenerative joint disease, claimed as a back condition.  

3.  Entitlement to service connection for dementia, claimed as a nervous condition secondary to lumbar degenerative joint disease, claimed as a back condition.  

4.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1952 to March 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 1987 Board decision that denied service connection for chronic residuals of a back injury, and an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico that denied service connection for dementia, claimed as a nervous condition and bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

The issues of service connection for lumbar degenerative joint disease, claimed as a back condition, and dementia, claimed as a nervous condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a February 1987 decision, the Board denied service connection for a lumbar spine disability.  

2.  Evidence added to the record since the Board's February 1987 decision relates to an unestablished fact necessary to substantiate the underlying claim for lumbar spine disability, and raises a reasonable possibility of substantiating the claim.  
3.  The most probative evidence shows that the Veteran does not have bilateral sensorineural hearing loss that had its onset in service, was manifest to a compensable degree within one year of discharge, or is otherwise related to his period of active duty, including noise exposure in service.  


CONCLUSIONS OF LAW

1.  The February 1987 Board decision, wherein the Board, in part, denied service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7104 (West 2002).  

2.  The evidence received since the Board's February 1987 decision, wherein it denied service connection for a back disability, is new and material; and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).  

3.  Bilateral sensorineural hearing loss was not incurred in or aggravated by service, and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  

The Board finds that the Veteran was provided thorough and informative notices and had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  Specifically, the Veteran was provided the necessary notice in a letter dated in December 2008.  Moreover, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also finds that the duty to assist has been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in July and August 2012, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

A February 1987 Board decision reopened the Veteran's claim for service connection for chronic residuals of a back condition but denied service connection on the basis that there was a lack of defects noted upon discharge, an absence of clinical evidence of chronic residuals of the alleged injury, and no diagnosis of a back disorder.  
In October 2008, the Veteran attempted to reopen a claim for service connection for a lumbar spine disability, claimed as a back condition.  In a December 2008 letter, the Veteran was informed that in order to reopen his claim new and material evidence must be submitted.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

The evidence added to the claims file since the final February 1987 Board decision includes a statement from the Veteran's physician with a description of the Veteran's symptoms and current disability, as well as a VA examination with a current diagnosis of mild lumbar degenerative joint disease.  Additionally, the Board notes that the evidence of record includes lay statements that corroborate the Veteran's in-service injury, as well as statements from the Veteran and previous physicians that document continuity of symptomatology.  
The regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2013); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board finds the VA examiner's diagnosis of a current disability, a corroborating lay statement regarding the in-service injury, and the Veteran's statements regarding a back injury during service and chronic back pain since service to be credible and sufficient to reopen a claim for service connection for a back disability.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, the evidence of record must demonstrate:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt will be resolved in the claimant's favor, and the claim will be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran asserts that he is entitled to service connection for bilateral hearing loss.  

The Veteran served from January to March 1952 and was discharged from basic training.  The service treatment records show that at induction only a Whispered Voice test was conducted.  There is no record of an audio test on separation.  Post-service treatment records are absent complaints of or treatment for hearing loss.  

An August 2012 VA audiology examination revealed puretone thresholds of 20, 20, 45, 50, and 45 decibels in the right ear and 20, 25, 45, 50, and 60 decibels in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech discrimination scores were 100 percent in the right ear and 80 percent in the left ear.  The Veteran reported that he had no difficulty with his hearing until recent years.  After eliciting the Veteran's medical history, and conducting a thorough evaluation, the examiner opined that it was less likely that the Veteran's currently manifest bilateral sensorineural hearing loss was related to military service, and more likely due to other health issues, occupational noise exposure (agricultural and factory noise), as well as the normal effect of aging in the hearing organs.  The clinician noted it is well established that exposure to high levels of noise causes either immediate hearing loss, such as in cases of acoustic trauma, or progressive hearing deficits during prolonged periods of exposure, but retroactive hearing effect is not expected so many years after being exposed to noise.  

Based on the evidence of record, the Board finds the most probative evidence, the August 2012 VA examination report, shows that the Veteran's currently manifest bilateral sensorineural hearing loss was not due to his military noise exposure.  Winsett v. West, 11 Vet. App. 420 (1998).  The clinical opinion was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his service medical records and the Veteran's statements regarding noise exposure and continuity of symptomatology.  The Board has accorded the opinion significant probative value.  Bloom v. West, 12 Vet. App. 185 (1999).  
In sum, the preponderance of the evidence is against the claim.  The evidence does not show that it is at least as likely as not that bilateral hearing loss was incurred in service or manifested to a compensable degree within one year following separation from service.  Additionally, for the reasons detailed above, the evidence is not in equipoise.  Consequently, the Board concludes that service connection for bilateral sensorineural hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received to reopen a claim for service connection for a back disability, the appeal is granted to that extent only.  

Service connection for bilateral hearing loss is denied.  


REMAND

Although the Board sincerely regrets any additional delay, the issues of entitlement to service connection for lumbar degenerative joint disease, claimed as a back condition and dementia, claimed as a nervous condition secondary to lumbar degenerative joint disease, claimed as a back condition must be remanded for further development.  

In July 2012, the Veteran had a VA examination which resulted in a diagnosis of lumbar degenerative joint disease.  The examiner opined that the Veteran's disease of the lumbar spine was not caused by the claimed in-service injury, event, or illness.  The rationale provided was that there was no medical treatment evidence for a back condition after military service.  This rationale is contrary to the medical evidence in the record and the Veteran's statements regarding his treatment after service.  The Veteran maintains that he has had chronic back pain since service, and has sought treatment for his back pain since service and presently.  

In summary, the examiner's rationale is inconsistent with the private medical records, lay statements, and medical history provided by the Veteran.  Additionally, when considering continuity of symptomatology, it is symptoms not treatment that are the focus of the analysis. Savage v. Gober, 10 Vet.App. 488, 496 (1997). The VA opinion is therefore inadequate. For the above reasons, the Veteran should be afforded a new VA examination to determine the etiology of his currently diagnosed low back disability.  

VA has a duty to provide the Veteran an examination on the claim of entitlement to service connection for a back disability and to obtain an expert medical opinion as to whether any back disability is related to his active service because there is evidence of an incident in service, of a current disability, and of a relationship between the two.  38 C.F.R. § 3.159(c)(4) (2013).  

The Veteran's claim for service connection for dementia, claimed as a nervous condition secondary to lumbar degenerative joint disease, must be remanded also as it is inextricably intertwined with his claim for service connection for lumbar degenerative joint disease.  The February 2012 statement from Dr. Ortiz raised the issue of secondary service connection for dementia, claimed as a nervous condition.  This is the Veteran's contention for service connection and as such an opinion must be obtained as to whether the Veteran's dementia, claimed as a nervous condition is secondary to his currently diagnosed lumbar degenerative joint disease disability.  

Additionally, the Board notes that a July 1992 letter from Social Security Administration shows that the Veteran receives Social Security benefits, and that he was entitled to those benefits effective March 1971.  It is unclear whether those benefits are for any of the claimed issues on appeal.  Because the aforementioned records may potentially be relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO should send the Veteran a letter asking him if he is receiving Social Security benefits for his claimed back or nervous conditions, and if so, an attempt must be made to obtain them.  




Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter asking him if he is receiving Social Security Administration benefits for his claimed back or nervous condition.  If so, take appropriate steps to obtain any relevant Social Security Administration records.  Document any steps taken and any potential negative responses in the file.  

2.  Schedule the Veteran for a VA spine examination for the purposes of determining the nature and etiology of any current lumbar spine disability.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that a lumbar spine disability had its onset in or is otherwise etiologically related to service.  

The examiner must review the claims file and must note that review in the report.  A complete rationale should be given for all opinions and conclusions expressed.  

The examiner should take as true the Veteran's reports of his in-service injury and subsequent symptoms and treatment.  Any indicated tests should be performed.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.  

3.  Then, readjudicate the issue on appeal.  IF it is found that service connection is warranted for lumbar degenerative joint disease, then:  

Request an opinion from an appropriate physician as to whether the Veteran's dementia, or other diagnosed mental disorder, was caused by or aggravated by the Veteran's service-connected lumbar degenerative joint disease.  The examiner should provide the following:  

(a) Opine whether it is at least as likely as not (50 percent probability or greater) that dementia, or other diagnosed mental disorder, was caused by the Veteran's service-connected lumbar spine disability.  

(b) Opine whether it is at least as likely as not (50 percent probability or greater) that dementia, or other diagnosed mental disorder, is aggravated by the Veteran's service-connected lumbar spine disability.  Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2013).  

4.  Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


